Citation Nr: 1341114	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  04-43 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to February 29, 2000, for the award of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder with psychotic features, generalized anxiety disorder, and impotence. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and V.A.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Initially, a January 2004 decision of a Decision Review Officer (DRO) granted service connection for PTSD with major depressive disorder with psychotic features and impotence and assigned a 100 percent evaluation, effective November 30, 2000.  Thereafter, the Veteran filed a notice of disagreement (NOD) as to the assigned effective date.  In February 2004, a rating decision denying entitlement to an earlier effective date was issued and the Veteran thereafter perfected his appeal.  A DRO decision granting an earlier effective date of February 29, 2000, was issued in November 2004.  Thereafter, the Veteran continued to express disagreement with the effective date and the issue remained in appellate status. 

In connection with his appeal, the Veteran and V.A. testified before a DRO at the RO in June 2004 and again before the undersigned Veterans Law Judge (VLJ) at a Board hearing held in Washington, DC, in March 2006; transcripts of both hearings are associated with the claims file and have been reviewed.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative and the VLJ specifically elicited testimony from the Veteran as to the dates of his claims made to VA for benefits and the onset of his psychiatric symptoms.  The Veteran was provided an opportunity to discuss at length his in-service and post-service experiences and concerns, as well as the scientific evidence and documents upon which he relied.  Neither the Veteran nor his current attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

In a decision dated in May 2006, the Board denied the appeal.  The Veteran appealed to the Court.  In a joint motion to the Court, the parties requested that the Board decision be vacated and remanded; a September 2007 Court order granted the joint motion.  The Board reviewed the matter again and issued another decision in January 2008, denying the appeal.  The Veteran then appealed the Board's January 2008 decision to the Court.  In a joint motion to the Court, the parties requested that the Board decision be vacated and remanded; a May 2009 Court order granted the joint motion. The Board remanded the appeal for additional development in August 2010. 

While the Board, in its January 2008 decision, also reviewed and denied the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD with major depressive disorder with psychotic features and impotence, and remanded the issue for additional development in August 2010; such decision was vacated by the Court in May 2009.  Significantly, the Board herein relied on the medical evidence of record and determined that the Veteran's other acquired psychiatric disorder, in this case, generalized anxiety, is related to service or otherwise encompassed by his PTSD and is found to be of record in 1980, in essence, at the time of the Veteran's June 1982 claim.  The Board has thus recharacterized the issue on appeal to reflect such; this recharacterization is non-prejudicial given the grant of benefits, discussed below.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

Of record is an April 2000 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Veterans of Foreign Wars of the United States.  However, such was revoked by the issuance of a September 2007 fee agreement, in favor of an attorney at the Legal Help for Veterans, PLLC, and by a May 2009 VA Form 21-22a, Appointment of Individual as Claimant's Representative, received by VA in June 2009, in favor of that attorney.  Of record is also another VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of another attorney employed by such firm and listed on the title page herein.  38 C.F.R. § 14.631(f)(1) (2013).


FINDINGS OF FACT

1.  The Veteran perfected his appeal of the August 1982 rating decision that initially denied entitlement to service connection for a chronic acquired psychiatric disorder, which was claimed as residuals of an Army experiment, to include nervousness and stress; diagnosed at that time as mixed personality disorder with depressed mood, alcohol abuse, and adjustment disorder. 

2.  Resolving all doubt in favor of the Veteran, his PTSD with major depressive disorder with psychotic features, generalized anxiety disorder, and impotence were present at the time of the August 1982 rating decision and are attributable to service. 


CONCLUSIONS OF LAW

1.  The Veteran timely perfected an appeal from an August 1982 rating decision seeking service connection for an acquired psychiatric disorder.  38 U.S.C.A.           § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.16 (1982), 3.104(a), 3.160(d), 19.30, 20.200, 20.201, 20.202, 20.302 (2013). 

2.  The requirements for an effective date prior to February 29, 2000, for the grant of service connection for PTSD with major depressive disorder with psychotic features, generalized anxiety disorder, and impotence have been met, and an effective date of June 21, 1982, is established.  38 U.S.C.A. §§ 5101(a), 5110(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.400(b)(2)(i) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)), imposes obligations on VA in terms of its duties to notify and assist claimants. 

With respect to the earlier effective date claim, the Federal Circuit held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date,            § 5103(a) notice has served its purpose, as the claim has already been substantiated. Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in a letter dated in September 2005, the RO advised the claimant of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He has not alleged any prejudice resulting from timing of notice errors. Thus, there is no evidence that any notification error affected the essential fairness of the adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also concludes that the duty to assist has been satisfied.  Service treatment records have been obtained, as have VA records and private records identified by the Veteran.  Any relevant records maintained by Virtual VA have also been reviewed.  All other potentially relevant evidence has been obtained, and he testified at an RO hearing and a Board hearing.  The Board, as discussed below, obtained an informed medical opinion from the Veterans Health Administration (VHA) in December 2009.  He was afforded a VA examination in May 2011, and additional opinions based on claims file review were submitted in April 2012 and March 2013.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  The resulting medical opinions, together, are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183. 

Additionally, the Board finds there has been substantial compliance with its August 2010 remand directives.  The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  

The Board directed the RO to provide the Veteran a VA examination by a board of two psychiatrists and/or a board composed of one psychiatrist and one psychologist.  The Veteran was provided a VA examination by a psychologist in May 2011.  In April 2012, another psychologist submitted an opinion; and in March 2013, a psychiatrist submitted an opinion, both based on claims file review.  The RO issued a Supplemental Statement of the Case (SSOC) in April 2013.  The Board finds that the RO substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  The unresolved question before the Board at the time of its remand was the date upon which the Veteran's PTSD with major depressive disorder with psychotic features and impotence manifested, and it sought report of clinical evaluation in the hope that such may be resolved.  However, there is no indication in the report of VA examination, or the subsequent opinions, that current clinical evaluation was required in order to respond to the Board's question, which was fully answered by the parties that offered opinions subsequent to the August 2010 remand.  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

II.  Earlier Effective Date 

The Veteran claims entitlement to an effective date earlier than February 29, 2000, for the grant of service connection for PTSD with major depressive disorder with psychotic features and impotence.  He contends that the effective date for service connection should go back to service, because he has suffered from the condition since that time.  In addition, he contends that declassified documents enabled him to prove his claim, and, therefore, the effective date should be based on the dates of these documents, prepared in service.  His prior representative and current attorney also contend that the Veteran's claim has been pending since 1982, and that he was exhibiting manifestations of PTSD and depression at that time. 

In general, the effective date of an evaluation and award of compensation will be the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A.        § 5110(a); 38 C.F.R. § 3.400.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of a claimant to seek service connection for the disability). 

On June 21, 1982, VA received the Veteran's claim of entitlement to service connection for residuals of the experiment that he underwent at the United States Army Chemical Warfare Laboratories in Maryland.  He alleged that such testing caused depression, stress, hypertension, and nervous problems. 

In an August 1982 rating decision, the RO denied entitlement to service connection for a chronic acquired psychiatric disorder.  The RO noted that the Veteran's service treatment records were negative for the claimed condition.  The RO also observed that the Veteran had been hospitalized in June 1977 at Walter Reed Army Medical Center for a psychoactive agents follow-up study as he had participated in Army lysergic acid diethylamide (LSD) testing at Edgewood Arsenal in Maryland in 1960.  Such record indicated that there was no evidence of psychiatric disease.  Also of record at the time of the August 1982 rating decision were treatment records from the Ann Arbor VA Medical Center that reflect hospitalization from November 1980 to January 1981 and during May 1982.  The RO noted that such showed diagnoses of mixed personality disorder with depressed mood, alcohol abuse, and adjustment disorder.  

Based on the preceding evidence, the RO determined that a chronic acquired psychiatric disorder was not shown by the evidence of record.  Specifically, the RO noted that adjustment disorder was a transitory disturbance that eventually remits, personality disorder was not a condition for which compensation may be paid, and alcohol abuse was the result of the Veteran's own willful misconduct.  The RO denied service connection for a chronic acquired psychiatric disorder, history of adjustment disorder, mixed personality disorder with depressed mood, and alcohol abuse. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a). 

At the time of the August 1982 rating decision, the Veteran was notified of the decision and his appellate rights.  Thereafter, he submitted an NOD in October 1982 and a Statement of the Case (SOC) was issued in November 1982.  See 38 C.F.R.    § 19.30(a).  The cover letter sent with the SOC advised the Veteran that his argument or "substantive appeal" should be set out on the attached VA Form 1-9, to include what benefit he wanted, what facts in the statement he disagreed with, and any error he believed VA made in applying the law.  The Veteran was further informed that, when the form was returned, his case would be sent to the Board for a decision.  In December 1982, the Veteran submitted a statement indicating that he wished to file a "counter claim" for a disability due to LSD testing while in the Army that caused a personality disorder, depression, terror dreams, and mental fatigue.  The RO replied in a December 1982 letter and was informed that, if he wished to appeal the denial of his claim for service-connected disability, he should complete the appeal on the enclosed VA Form 1-9. 

In January 1983, the Veteran submitted a statement indicating that he wished to request reconsideration of his claim of entitlement to service connection for residual conditions due to an LSD research program conducted in 1960.  He indicated that he had depression, flashbacks, memory loss, blackouts, anxiety, nightmares, alcohol abuse, headaches, tinnitus, transient impotence, bronchitis, and temper tantrums.  In support of his statement, he submitted documents from the Walter Reed Army Medical Center documenting the results of an LSD Follow-Up Study Report dated in October 1980.  As such, an SSOC was issued in June 1983.  The cover letter indicated that a VA Form 1-9, which had been provided to the Veteran with the SOC, had not yet been received.  The Veteran was again advised that a substantive appeal, or its equivalent in correspondence, must be received before his case could be prepared for Board consideration.  The cover letter informed the Veteran that, if neither a substantive appeal, nor a request for an extension of a time limit, was received within 30 days, the RO would assume that he did not wish to complete his appeal and his record would be closed. 

In August 1983, the Veteran submitted a statement indicating that he wished to file an amended claim for service connection of residuals of an LSD experimental program.  He submitted VA treatment records dated in July 1982 and August 1982. A handwritten note in the corner of the treatment records, dated in November 1983, states, in essence, that no rating board action was necessary as the outpatient treatment records did not show a current disability and did not show a relationship to service. 

It appears that the RO did not construe the Veteran's December 1982, January 1983, or August 1983 statements as a substantive appeal.  However, VA regulations, as in effect at the time the Veteran submitted all three statements, provided that VA Form 1-9 or its equivalent in correspondence from a claimant or his representative following the furnishing of an SOC will constitute a substantive appeal.  The appeal should set out specific allegations of error of fact or law.  Such allegations shall be construed in a liberal manner in determining their adequacy, with consideration of the technicalities involved.  To the extent feasible, allegations should be related to specific items in the statement of the case.  See 38 C.F.R.          § 19.116 (1982) [38 C.F.R. § 20.202 (2013)].  Therefore, the Board construes the Veteran's December 1982, January 1983, and August 1983 statements liberally and finds that any could reasonably be construed as a timely substantive appeal, as all were received within one year of the issuance of the August 1982 rating decision. 

The Board finds that the Veteran had perfected his appeal of the August 1982 rating decision that initially denied entitlement to service connection for a chronic acquired psychiatric disorder.  Thus, it must next be determined whether that appeal encompassed the disability for which service connection was granted in 2004, PTSD with major depressive disorder with psychotic features and impotence, or any other appropriate acquired psychiatric disorder. 

Evidence of record includes a letter of commendation and certificate showing the Veteran's participation in a Medical Research Volunteer Program in the Army Chemical Warfare Laboratories from February 4 to 29, 1960.  Other evidence from the military shows that he participated in LSD testing during this time period.  Also of record is an "LSD Follow-Up Study Report" issued by the United States Army Medical Department, in October 1980.  According to the summary, while LSD could not be identified conclusively as the causative agent where abnormalities were present, complaints should be considered on a case by case basis. 

As to the medical evidence, there is no contemporaneous record of any abnormal psychiatric symptoms or complaints prior to 1980.  Service treatment records do not show any psychiatric complaints or abnormalities.  VA hospitalizations in 1969, 1973, and 1974, as well as a VA examination in April 1970, were silent as to psychiatric factors.  Family treatment records from G. Lammers, M.D., dated beginning in November 1961 do not show any psychiatric complaints or abnormal findings pertaining to the Veteran during this time period. 

In June 1977, the Veteran was hospitalized at Walter Reed Army Medical Center for a follow-up study to determine whether he had any effects from the LSD testing he underwent in 1960.  Although the general medical examination reported that he performed calculations poorly, and had excessive somatic concerns, specific mental status examination did not reveal any abnormalities, and calculations were normal.  The conclusion was that psychiatric consultation revealed no evidence of psychiatric disease.  Diagnoses included habitual excessive drinking, manifested by daily intake of at least one six-pack of beer, with stress noted to be employment and family difficulties.  A battery of psychological tests was conducted, and in October 1977, the Veteran was notified that psychological tests had all been normal. 

Treatment records from the Ann Arbor VA Medical Center show that the Veteran was hospitalized from November 1980 to January 1981, precipitated by severe emotional and physical distress from a stressful, harassing work situation.  He also had problems related to his family.  Psychological testing was undertaken. Preliminary interpretation suggested thought disorder and psychotic thinking, however, clinically; he continued to show no overt signs of thought disorder or psychotic behavior, except for his externalization and paranoia.  During the hospitalization he was noted to be preoccupied with uncertainty over the effects of his participation in the Army drug testing program for which he had volunteered in service.  Psychological testing revealed he suffered from severe anxiety to which he responded with compulsive efforts to control his environment.  His irrational patterns showed disturbed, anxious, paranoid, and psychotic characteristics.  He had characteristics of a borderline personality disorder with paranoid traits.  Psycho-social stresses were severe, particularly the extended loss of employment and difficulty in finding a job in the area.  The final diagnosis was "mixed personality disorder with depressed mood, alcohol abuse."  Outpatient follow-up over the next two months noted continued concerns with his job, family, physical complaints, and his feelings of vulnerability about the drug testing program, which he felt made him less of a person. 

He was again hospitalized in May 1982, complaining of increased depressed mood, insomnia, loss of appetite, and decreased libido over the past three weeks.  He felt these were related to several environmental precipitants which included his wife's increased nervousness, the incarceration of his son, and increased stress at work where he had been putting in 7 days a week with overtime.  The final diagnosis was adjustment disorder. 

These records, as well as outpatient records from June to August 1982 show that the Veteran had a number of family and job-related stressors, and also that he related many of his current problems to the LSD study.  A June 1982 outpatient record noted that the Veteran was also upset about the LSD study and drug experiments he participated in the early 1960's.  The Veteran felt some of his current problems may be due to that.  The assessment was stress at work from long hours and social pressure, related to abuse from peers and supervisors due to job limitations caused by a back condition.  He got caught up with his drug experiment issue each time he was in crisis.  It became a deneurosensory agent and an explanation for his current problems.  A closing session dated in August 1982 noted that the Veteran was currently laid off from his job.  He did not have any major issues to continue to discuss in therapy.  It was noted that his current life-long goal was to expose the drug experimentation.  He said he felt used by the service and thrown away. 

After this, there is a gap of 14 years, during which the only contemporaneous mention of a psychiatric symptom was a June 1989 report in Dr. Lammers' records, showing that complained of acute anxiety, for which he was given Valium.  In September and October 1997, Dr. Lammers noted that the Veteran was depressed.  The Veteran said that a certain doctor had "destroyed [his] life."  He expressed suicidal ideation, and, based on Dr. Lammers' recommendation, he was hospitalized in October 1997.  Records from P. Doukides, M.D., show that in October 1997, the Veteran was hospitalized in Toledo Hospital, after expressing suicidal ideation.  He was afraid that he was going to lose his job.  He had been treated in the past by Dr. Doukides, as well as his family doctor, with antidepressants.  Dr. Lammers had prescribed Paxil about 2-3 months earlier, while Dr. Doukides had prescribed Zoloft a couple of years ago.  The Veteran said that 20 years ago, he had been treated at a VA Hospital for depression and alcoholism.  He had been working at his job as a tool and die maker for about 20 to 22 years.  It was also noted that he said he had been given LSD in service, and exposed to some chemical agent in a gas chamber.  More recently, the Veteran had been overworked, frustrated and depressed.  His wife was ill, and his youngest son had cancer, and was now unable to work.  The diagnosis was major depressive episode, recurrent, severe, with suicidal and homicidal thoughts, and rule out personality disorder. 

A psychological evaluation in December 1997 by E. Nicely, Ph.D., concluded that the Veteran was a seriously distressed individual who was disturbed by perceived threats by others.  The diagnosis was major depression.  The Veteran's reported history of LSD and gas testing was noted in the report. 

In February 2000, the Veteran filed a claim for residuals of exposure to LSD, nerve gas, and possibly Agent Orange.  In connection with his February 2000 claim, several statements from the Veteran's family doctor, Dr. Lammers, were received. Dr. Lammers wrote, in July 2001, that he started seeing the Veteran in July 1961 for depression, anxiety, and various irrational behavioral traits.  He had been unable to perform his job and had had more than 30 jobs in that time.  Dr. Lammers felt that the experimental drugs issued in Medical Corps contributed to this.  Statements submitted by Dr. Lammers in March 2001 and August 2003 indicate that the Veteran had PTSD as a result of experimental drugs provided to him during his military service.  

In February 2003, the Veteran underwent a VA examination.  On mental status examination, he appeared sullen, and his main affect was of irritation or anger, which was congruent with thought content.  The examiner concluded that there was not enough evidence to conclude that his difficulties were directly related to his medical volunteer activities.  This was based on his history of steady employment for 22 years until retirement; multiple hospitalizations and psychological tests which did not link any symptoms to LSD experiences, but rather to depression and anxiety that occurred many years after service; and the absence of any record in the service treatment records of difficulties after the volunteer experimentation.  The examiner diagnosed major depressive disorder, and alcohol abuse in remission. 

In October 2003, another VA examination was conducted.  The examiner concluded that the Veteran demonstrated symptoms of non-combat PTSD.  There was evidence that he volunteered as chemical warfare research subject, and that this involvement changed his personality.  He reacted to this traumatic experience of changed self with horror, and reacted with horror to the fact that these changes in his personality took place without his knowledge or control.  He re-experienced these traumatic situations via nightmares, and he experienced deluded ideas about repeating the trauma.  He isolated himself by severe withdrawal from any experience that might result in loss of control.  He had a markedly diminished interest in activities, he was emotionally withdrawn, and lacked affect.  He had difficult falling asleep or staying asleep.  He felt a need to return to alcohol use when faced with stimuli that suggest a possible repetition of the trauma, such as the anticipation of coming to an examination in a government agency that might question his conception of life events.  The examiner concluded that he had non-combat PTSD, and major depressive disorder, recurrent, with psychotic features. The examiner stated that the major stressor of his PTSD was his reaction to having been a research subject that exposed him to substances, both poisonous and mind altering, as well as his reaction to the realization that he was not in control of the personality change that resulted from the exposure.  It was upon this VA examination that the DRO, in January 2004, granted service connection for PTSD with major depressive disorder and psychotic features and impotence.

The Board sought a VHA opinion as to whether the Veteran's service-connected acquired psychiatric disorder became clinically manifest at any time between June 1982 and February 2000.  The VHA opinion, received in December 2009, in pertinent part, indicates that the physician reported the Veteran's psychiatric history occurred in two relatively short time frames, one period dated from 1980 to 1982 and one period dated in the latter part of 1997.  He provided recitation of the hospital admissions during both periods, discussed above, and noted several diagnoses, including major depressive disorder, mixed personality disorder, anxiety disorder, and alcohol abuse, without evidence of PTSD.  

In an attempt to better understand the date upon which the Veteran's service-connected acquired psychiatric disability became clinically manifest, the Board sought the opinion of a board of two psychiatrists and/or a board composed of one psychiatrist and one psychologist.  

In May 2011, the Veteran underwent VA examination, and a psychologist, in pertinent part, opined that despite PTSD not being mentioned in the report of his earlier hospitalizations, the Veteran's symptoms reported at that time and currently match that diagnosis.  He determined that the Veteran's current appropriate diagnoses were PTSD and major depressive disorder.  A psychiatrist offered an opinion in April 2012, wherein he opined that there were symptoms suggestive of major depressive disorder with psychotic features and PTSD manifest in 1980, and symptoms of impotence manifest in 1982.  He opined that the Veteran's current appropriate diagnosis was generalized anxiety disorder, and that symptoms of such began in 1980.  He specifically noted that reports of PTSD symptoms were noted in 1982 and included flashbacks, memory loss including blackouts, anxiety, nightmares, sleep disturbances, and paranoia.  In March 2013, a psychologist submitted another opinion wherein he reported that the Veteran's psychiatric problems came to clinical attention in 1980.  He also determined that the Veteran's current appropriate diagnosis was anxiety disorder, not otherwise specified, and that symptoms of such were first manifest in 1980 and encompass a PTSD diagnosis.  
Based on the above, specifically, the opinions rendered by the VA psychiatrist in April 2012 and VA psychologists in May 2011 and March 2013, the Board finds that symptoms of PTSD and major depressive disorder and psychotic features and impotence, as well as symptoms of generalized anxiety disorder, were of record in the 1980's.  Thus, the Board finds that the Veteran's original claim of entitlement to service connection for a chronic acquired psychiatric disorder, submitted on June 21, 1982, encompassed his subsequently diagnosed PTSD and major depressive disorder and psychotic features, generalized anxiety disorder, and impotence. Clemons, 23 Vet. App. 1.  

As noted above, the effective date of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The date of claim in the current appeal is thus June 21, 1982.  There is no evidence or assertion that a claim for a chronic acquired psychiatric disorder was submitted at any time prior to June 21, 1982.  The Veteran confirmed, at his March 2006 Board hearing, that his claims dated prior to June 1982 for compensation did not include a psychiatric claim.  

The Board finds that the date entitlement arose is November 10, 1980, the date of the first record of psychiatric symptoms, later deemed to encompass PTSD and major depressive disorder and psychotic features, and generalized anxiety disorder.  The Board notes here that while the VA psychiatrist, in April 2012, opined that there were symptoms of impotence manifest in 1982, as the issues have been rated together since the grant of service connection; it would be impractical to separate such solely for the purpose of determining an appropriate effective date, without benefit to the Veteran.  The Board will award the benefit of the doubt to the Veteran and find that his impotence, related to his psychiatric complaints, began in 1980 with his psychiatric symptoms.  Thus, the later of the two dates, June 21, 1982, the date of the claim, and November 10, 1980, the date entitlement arose; is June 21, 1982.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board notes that the Veteran has argued that an earlier effective date is warranted as the documents which would help substantiate his service connection claim, namely reports made contemporaneously with the in-service experiments detailing the types of substances tested, were not available to the Veteran as such were classified by the government.  38 C.F.R. § 3.156(c) provides that "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  38 C.F.R. § 3.156(c).  Such "relevant official service department records" include, but are not limited to service records that are related to a claimed in-service event, injury, or disease and declassified records that could not have been obtained because the records were classified when VA decided the claim.  Id.  
In this case, however, there was no claim that was previously denied that required reconsideration after receipt of declassified materials, as is contemplated by 38 C.F.R. § 3.156(c).  

The Board also notes that the Veteran has argued that his earlier effective date should go back to the date of his separation from service.  Further, the Board notes that while Dr. Lammers' private treatment records are silent for such, in his July 2001 letter, he asserted that he started seeing the Veteran in July 1961 for depression, anxiety, and various irrational behavioral traits, and that he felt that the experimental drugs issued in Medical Corps contributed to this.  As to these assertions, as discussed above, the Veteran did not file a claim for benefits related to a chronic acquired psychiatric disorder prior to June 21, 1982.  An effective date earlier than the date of claim may not be granted.  See 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Thus, even if the declassified documents established entitlement to service connection upon the date of their existence, or even if the Board determined that, based on the Veteran's lay statements and Dr. Lammers' July 2001 letter, that his acquired psychiatric disorder was manifest during service, or immediately after service, an earlier effective date would not be warranted.  The decision herein grants the Veteran the earliest possible effective date, the date of his June 21, 1982 claim.

The claim for service connection for an acquired psychiatric disorder diagnosed as PTSD with major depressive disorder with psychotic features, generalized anxiety disorder, and impotence was in essence received on June 21, 1982, and service connection for the disability has been made effective the date of receipt of that claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

An earlier effective date of June 21, 1982, for the award of service connection for PTSD with major depressive disorder with psychotic features, generalized anxiety disorder, and impotence, is granted. 




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


